F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 29 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk


    AARON RAISER,

              Plaintiff-Appellant,

     v.                                                   No. 04-4025
                                                   (D.C. No. 2:02-CV-975-TC)
    BRIGHAM YOUNG UNIVERSITY,                               (D. Utah)

              Defendant-Appellee,

     and

    THE CITY OF PROVO,

              Defendant.


                             ORDER AND JUDGMENT            *




Before LUCERO , PORFILIO , and BALDOCK , Circuit Judges.


          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Aaron Raiser, appearing     pro se , appeals the district court’s

interlocutory order denying his motion to proceed under a pseudonym in his civil

rights complaint against defendant Brigham Young University (“BYU”). We

entered a show-cause order directing the parties to address the appealability of the

district court’s order, because only final orders are appealable as of right, and, in

general, an order is not final unless it disposes of all remaining claims.      See

Ashley Creek Phosphate Co. v. Chevron USA, Inc.          , 315 F.3d 1245, 1263 (10th

Cir.), cert. denied , 540 U.S. 820 (2003). We conclude that this court does have

jurisdiction to review the district court’s order denying plaintiff anonymity

pursuant to the collateral order doctrine.

       To be appealable under the collateral order doctrine, a district court

decision “must conclusively determine the disputed question, resolve an important

issue completely separate from the merits of the action, and be effectively

unreviewable on appeal from a final judgment.”         Coopers & Lybrand v. Livesay ,

437 U.S. 463, 468 (1978);     see also Cohen v. Beneficial Indus. Loan Corp.     ,

337 U.S. 541, 546 (1949). We are satisfied that the district court’s denial of

plaintiff’s motion to proceed under a pseudonym meets all three of these

requirements.   See Does I Thru XXIII v. Advanced Textile Corp.         , 214 F.3d 1058,


                                             -2-
1066 (9th Cir. 2000) (holding that order dismissing action for failure to include

plaintiffs’ names but giving leave to amend complaint is immediately appealable

under collateral order doctrine);   James v. Jacobson , 6 F.3d 233, 237-38 (4th Cir.

1993) (order prohibiting plaintiffs from testifying anonymously at trial is

immediately appealable under collateral order doctrine);       Southern Methodist Univ.

Ass’n of Women Law Students v. Wynne & Jaffe         , 599 F.2d 707, 712 (5th Cir.

1979) (order requiring plaintiffs’ identities be disclosed is appealable under the

collateral order doctrine). The district court conclusively denied the motion both

initially and on reconsideration; the question of whether plaintiff may proceed

under a fictitious name is separate from the civil rights claims he is asserting in

his complaint; and the order is essentially unreviewable on appeal because any

right to proceed anonymously will be lost if not permitted before trial.     See Does I

Thru XXIII , 214 F.3d at 1066.

       Plaintiff filed a civil rights complaint against BYU and another defendant,

since dismissed, in September 2002. He alleges that BYU police and security

officers have at various times stopped and questioned him, and that BYU has

invaded his privacy and defamed him by making unflattering statements about

him. He sought to seal the action, claiming that the defendants might believe that

he had been declared incompetent and committed to a mental institution, and that

release of this non-public information might damage his reputation with his


                                            -3-
employer, roommates, or fellow church members, even if the information was

untrue. The district court denied this motion. He then filed a motion to use a

pseudonym, which was denied initially and on reconsideration.

       We review the district court’s denial of his motion to proceed under a

pseudonym for abuse of discretion.     M.M. v. Zavaras , 139 F.3d 798, 802

(10th Cir. 1998). The rules of civil procedure mandate that “[e]very action shall

be prosecuted in the name of the real party in interest.” Fed. R. Civ. P. 17(a);

Femedeer v. Haun , 227 F.3d 1244, 1246 (10th Cir. 2000). There are no rules or

statutes which allow parties to proceed under a fictitious name.   Id. This court

has, however, recognized that there may be “exceptional circumstances” in which

a party may be allowed to proceed anonymously.        Id.

       A plaintiff seeking to proceed under a pseudonym must typically show that

disclosure of his identity in the public record would reveal highly sensitive and

personal information that would result in a social stigma or the threat of real and

imminent physical harm:

       Lawsuits are public events. A plaintiff should be permitted to
       proceed anonymously only in those exceptional cases involving
       matters of a highly sensitive and personal nature, real danger of
       physical harm, or where the injury litigated against would be incurred
       as a result of the disclosure of the plaintiff's identity.

Id. (quoting Doe v. Frank , 951 F.2d 320, 324 (11th Cir. 1992)).




                                            -4-
      The risk that a plaintiff may suffer some embarrassment is insufficient to

permit anonymity.    Id., citing Doe v. Frank , 951 F.2d at 324 (denying plaintiff

permission to proceed under a pseudonym sought due to his alcoholism). Further,

because the public has an important interest in access to legal proceedings, we

have held that its interest should be considered in determining whether some form

of anonymity is warranted.   Id. A plaintiff should not be permitted to proceed

under a pseudonym unless the need for anonymity outweighs the public interest in

favor of openness.   See Zavaras , 139 F.3d at 803.

      Here, plaintiff’s motion stated only that harmful and prejudicial

information might be made public and might harm his reputation. He gave no

further basis for his request, other than a passing reference to his earlier motion to

seal the case, which suggested a possible history of mental illness or psychiatric

care. He did not present any particularized evidence, however, relating to any

mental or psychiatric history, nor any particularized reasons why proceeding

publicly would cause him real psychological or physical injury. He alleges

nothing more than potential embarrassment based on vague and speculative

suggestions of mental illness. Plaintiff has not alleged any threat of physical

danger and the disclosure of his identity is not the injury he seeks to avoid by his

lawsuit.




                                          -5-
       In short, plaintiff has not demonstrated that this is a sufficiently

“exceptional” case or that the need for anonymity in this case and at this stage of

the proceedings outweighs the public’s interest in knowing his identity.        See id.

Thus, we find no abuse of the district court’s discretion.

       The order of the district court is AFFIRMED. Plaintiff’s motion for

sanctions is DENIED. The mandate shall issue forthwith.


                                                        Entered for the Court



                                                        John C. Porfilio
                                                        Circuit Judge




                                            -6-